Case: 16-31229      Document: 00514071382         Page: 1    Date Filed: 07/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 16-31229                                July 13, 2017
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk

WAYNE WALKER, as Administrator of the Successions of Arnette Calhoun
Spells, Sr. and Arnette Calhoun Spells, Jr.,

              Plaintiff - Appellant

v.

NEW ORLEANS CITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-3823


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Wayne Walker, as administrator of the successions
of Arnette Calhoun Spells, Sr. and Arnette Calhoun Spells, Jr., appeals the
district court’s dismissal of his 42 U.S.C. § 1983 claim for lack of subject matter
jurisdiction due to lack of standing. Walker sued the City of New Orleans after




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31229     Document: 00514071382      Page: 2   Date Filed: 07/13/2017



                                  No. 16-31229
it imposed fines for code violations by a property owned by the Spellses and
ordered the property demolished. We AFFIRM.
      This dispute centers on property located on Baronne Street in New
Orleans. The record owners of the property are Arnett Calhoun Spells, Sr. and
Arnett Calhoun Spells, Jr., despite the fact that the Spellses died in 1998 and
2008, respectively. After an inspection of the property revealed numerous city
code violations, the City scheduled an administrative hearing regarding the
violations for August 14, 2014. The City sent notice of the hearing via certified
mail to the Spellses, the owners of record, as required by city code, but the
notice was returned as undeliverable (unsurprisingly, given that the Spellses
were deceased). At the hearing, where no representatives of the property
appeared, the City levied $3,300 in fines for the various code violations (with
the possibility of additional fines of $500 per day for up to one year), along with
$155 in fees. The hearing officer also ordered the property demolished.
      A year later, on August 27, 2015, four individuals purporting to be the
“presumptive heirs” of the Spellses filed this suit under § 1983 against the
City, claiming that the hearing judgment deprived them of property without
due process, rendering the judgment “an absolute nullity.” Although the suit
was initially brought in the names of these four individuals, they were later
substituted by one plaintiff: Wayne Walker, in his capacity as Administrator
of the Successions of Arnette Calhoun Spells, Sr. and Arnette Calhoun Spells,
Jr. (the succession administrator).
      On October 3, 2016, the district court granted the City’s motion to
dismiss for lack of subject matter jurisdiction because it concluded that the
succession administrator did not have standing to bring the § 1983 claim. The
succession administrator moved for reconsideration, which the district court
also denied. The succession administrator timely appeals.


                                        2
    Case: 16-31229     Document: 00514071382         Page: 3   Date Filed: 07/13/2017



                                  No. 16-31229
      The succession administrator argues on appeal that he has standing, and
thus, the district court erred in dismissing his claim for lack of subject matter
jurisdiction. We review such a dismissal de novo. Morris v. Thompson, 852
F.3d 416, 419 (5th Cir. 2017). The succession administrator brought this suit
under § 1983. Standing to bring a § 1983 claim “is guided by 42 U.S.C. § 1988,
which provides that state common law is used to fill the gaps in [§ 1983’s]
administration.” Pluet v. Frasier, 355 F.3d 381, 383 (5th Cir. 2004). Thus, in
order to have standing to bring a § 1983 claim on behalf of another, the plaintiff
“must have standing under the state wrongful death or survival statutes.” Id.
If a plaintiff lacks standing, there is no federal subject matter jurisdiction over
the case. KP v. LeBlanc, 729 F.3d 427, 436 (5th Cir. 2013).
      Applying these principles, the succession administrator does not have
standing to bring this suit. Under Louisiana law, a succession administrator
lacks standing to bring a wrongful death action. See La. Civ. Code Ann. art.
2315.2 (listing the persons who may bring a wrongful death action, which does
not include the succession administrator).            Accordingly, the succession
administrator also lacks standing to bring a § 1983 action. Pluet, 355 F.3d at
383. Because the only named plaintiff in this suit lacks standing, there is no
federal subject matter jurisdiction over it. LeBlanc, 729 F.3d at 436. The
district court did not err in dismissing the suit.
      The succession administrator’s arguments to the contrary are meritless
because they overlook the fact that the sole named plaintiff in this case is the
succession administrator.     The succession administrator argues that the
presumptive heirs need not rely on his standing to bring a wrongful death
action because the presumptive heirs have standing in their own right, given
that their property was taken. However, the individual presumptive heirs are
no longer named as plaintiffs in this case; thus, whether they have standing to
bring suit is not relevant. The succession administrator appears to argue that
                                        3
     Case: 16-31229       Document: 00514071382         Page: 4     Date Filed: 07/13/2017



                                       No. 16-31229
the succession administrator being the named plaintiff is a mere technicality
because a judgment of possession has not yet been rendered, but we abide by
the principle that the only parties to an action are those listed in the caption. 1
See Fed R. Civ. P. 10(a) (requiring all parties’ names to appear in caption).
Because the sole plaintiff named in the caption, the succession administrator,
lacks standing, this action was properly dismissed. 2 The judgment of the
district court is AFFIRMED.




       1 We note that the succession administrator at no point moved to resubstitute the
original four individual plaintiffs as the plaintiffs in this case.
       2 Because we affirm the district court’s dismissal on this basis, we do not address the

succession administrator’s other arguments.
                                              4